Citation Nr: 1825748	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  15-00 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for depression (also claimed as brain issues).

4.  Entitlement to service connection for lumbar spine degenerative joint and disc disease L4-5.

5.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1974 to February 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2014 and April 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2018, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.

In a June 2014 rating decision, the RO denied entitlement to service connection for depression (also claimed as brain issues), lumbar spine degenerative joint and disc disease L4-5, and obstructive sleep apnea.  In July 2014, the Veteran submitted notice of disagreement (NOD) as to these issues.  A Statement of the Case (SOC) has not been issued and the Board is required to remand, rather than refer, these issues to the attention of the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 19.9 (c); Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issues of entitlement to service connection for depression (also claimed as brain issues), lumbar spine degenerative joint and disc disease L4-5, and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  Resolving reasonable doubt in his favor, the Veteran's bilateral hearing loss disability is attributable to service.

2.  Resolving reasonable doubt in his favor, the Veteran's tinnitus is attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C. §§ 1110, 1131, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veteran's claims for entitlement to service connection for a bilateral hearing loss disability and tinnitus are being granted herein.  As such, the Board finds that any error related to the VCAA with regard to this claim is moot.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The Veteran seeks service connection for a bilateral hearing loss disability and tinnitus.  After a review of the claim file and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for both claimed disabilities.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304.  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called "nexus" requirement.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. 

A. Bilateral Hearing Loss Disability

Here, the Veteran contends that his bilateral hearing loss disability is related to noise exposure in service.  He states that he was a firefighter while on active duty and was constantly around loud noises, including the flight line, sirens, aircraft, and truck engine noises all without any hearing protection.  See VA Form 9, May 2017.  In-service noise exposure is conceded.  

The record shows that the Veteran currently has a bilateral hearing loss disability for VA purposes.  See VA examination, April 2015.  Therefore, the remaining question is whether the currently diagnosed bilateral hearing loss disability is related to service. 

In this regard, the Board finds that the Veteran's currently diagnosed bilateral hearing loss disability is traceable to military service and service connection for bilateral hearing loss disability is warranted.  At the April 2018 hearing, the Veteran testified that he noticed diminished hearing after service.  While he worked at a factory after service, he noted that the noise he was exposed to in service was much louder.

The Board acknowledges the August 2014 and April 2015 VA opinions that state that the Veteran's bilateral hearing loss disability is not at least as likely as not caused by or a result of an event in military service.  However, the reasoning provided is inadequate and the Board accords them little probative weight.  Indeed, the opinions are based primarily on the fact that there were no significant threshold shifts during service, and the Veteran indicated no hearing problems at separation.  However, the fact that there was no hearing loss in service is not dispositive of the issue and an opinion based on this fact is inadequate.  See Hensley, supra.  

The Board is left with a record which shows the Veteran had noise exposure in service and is currently diagnosed with a bilateral hearing loss disability which cannot be conclusively disassociated from his noise exposure in service.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a bilateral hearing loss disability is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Tinnitus

In addition, the Board finds that entitlement to service connection for tinnitus is warranted.  At the April 2018 hearing, the Veteran indicated that he has a constant ringing in his ears since service.  As discussed above, the Veteran's in-service noise exposure is conceded.

The Veteran is competent to report that he has experienced tinnitus in and since service; a veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1995); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Here, the Board finds that the Veteran is competent to report noise exposure and ringing in the ears.

In addition, the April 2015 VA examiner opined that it was at least as likely as not (50% probability or greater) that the Veteran's tinnitus was caused by or a result of military noise exposure.  The examiner pointed to the VA Form 21-2507, which conceded acoustic trauma; the fact that the Veteran would have been exposed to noise levels adequate enough to cause changes to his auditory system and acoustic trauma; and the 2005 IOM report linking tinnitus and acoustic trauma.

The Board acknowledges the August 2014 VA examination that opined that the Veteran's tinnitus was less likely than not (less than 50% probability) caused by or a result of military noise exposure.  The examiner rationalized that while tinnitus was noted in service it appears to have been associated with otitis externa, which is typically temporary while the symptoms are active.  Further, there was no objective evidence of otitis externa today.  However, as discussed above, at the April 2018 hearing, the Veteran testified that his tinnitus has been ongoing since service.  The Board finds the Veteran's assertions to be credible.  Moreover, because the April 2015 VA examiner did find that the Veteran's tinnitus was at least as likely as not caused by or a result of service, the Board finds that the evidence is at least in equipoise and will give the benefit of the doubt to the Veteran.

Accordingly, when resolving all doubt in the Veteran's favor, service connection for tinnitus is granted.


ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.


REMAND

For the reasons explained in the Introduction, an SOC needs to be issued on the issues of entitlement to service connection for depression (also claimed as brain issues), lumbar spine degenerative joint and disc disease L4-5, and obstructive sleep apnea.  See 38 C.F.R. § 19.9 (c); Manlicon, supra.  In addition, the Board notes that the Veteran may have records with the Social Security Administration (SSA) that should be associated with the claim file.  See Claim File Docket, June 2014.The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 38 C.F.R. § 3.159 (c).  Therefore, upon remand, the Board asks that the AOJ obtain these records before adjudicating the Veteran's claim.

Accordingly, the appeal is REMANDED for the following action:

1.  Obtain records from the SSA pertaining to any award of disability benefits to the Veteran.  All attempts to fulfill this development must be documented in the claim file.  If the search for any such records yields negative results, that fact should be clearly noted and the Veteran must be informed in writing.

2.  Furnish a SOC as to the issues of entitlement to service connection for depression (also claimed as brain issues), lumbar spine degenerative joint and disc disease L4-5, and obstructive sleep apnea.  Only if the Veteran perfects an appeal should these issues be certified to the Board following completion of any necessary development.

3.  Review the claim folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


